IN THE 
COURT OF CRIMINAL APPEALS


OF TEXAS






NO. PD-0298-09




SHERRY LYNN SMITH, Appellant

v.


THE STATE OF TEXAS





ON STATE'S PETITION FOR DISCRETIONARY REVIEW

FROM THE THIRTEENTH COURT OF 
APPEALS


GRIMES COUNTY




Per 
curiam. 

O R D E R 

In addition to 
the grounds for review presented in the State's Petition for Discretionary 
Review, the Court grants discretionary review on its own motion and would 
request briefing from the parties on the following question:
What is the 
appropriate remedy if a court of appeals finds insufficient evidence to 
corroborate accomplice witness testimony?
The Clerk of this 
Court will send copies of this order to the Court of Appeals for the Thirteenth 
District, the State Prosecuting Attorney, the District Attorney for Grimes 
County, and Appellant. 
En 
Banc.
Entered January 
13, 2010.
Do Not 
Publish